IN THE

    SUPREME COURT OF THE STATE OF ARIZONA

                         IN RE THE MATTER OF:

                         ROBERT J. NICAISE, JR.,
                          Petitioner/Appellee,

                                   v.

                          APARNA SUNDARAM,
                          Respondent/Appellant.


                          No. CV-18-0089-PR
                         Filed January 17, 2019


          Appeal from the Superior Court in Maricopa County
            The Honorable Theodore Campagnolo, Judge
               Nos. FC2014-094949 and FC2014-095056
                            (Consolidated)
                             AFFIRMED

             Opinion of the Court of Appeals, Division One
                       244 Ariz. 272 (App. 2018)
                         VACATED IN PART


COUNSEL:

Law Office of Karla L. Calahan, P.C., Karla L. Calahan (argued), Phoenix,
Attorneys for Petitioner/Appellee

Rader, Sheldon & Stoutner, PLLC, Diana I. Rader (argued), Marc R. Grant,
Jr., Phoenix, Attorneys for Respondent/Appellant
                        NICAISE V. SUNDARAM
                          Opinion of the Court




JUSTICE BOLICK authored the opinion of the Court, in which CHIEF
JUSTICE BALES, VICE CHIEF JUSTICE BRUTINEL, and JUSTICES
PELANDER, TIMMER, GOULD, and LOPEZ joined.


JUSTICE BOLICK, opinion of the Court:

¶1            This case concerns whether a family court’s award of joint
legal decision-making that gives one parent final legal decision-making
authority over certain matters necessarily gives that parent sole legal
decision-making authority. We hold that final and sole have different
meanings in this context.

                           I. BACKGROUND

¶2             This question arises in the context of a family law dispute,
which the family court aptly described as “a troubling and difficult case
since its inception in September 2014,” between the parents of a now eight-
year-old girl. In a fifty-eight-page ruling, the court recounted the case
history in painstaking detail, including allegations of domestic violence,
child abuse, and medical neglect of the child. Based on extensive findings,
including those addressing the child’s best interests, the court made
numerous orders regarding the parents’ respective rights going forward.

¶3          Before us is the family court’s order regarding legal decision-
making authority. The court found that it was in the child’s best interests




                                    2
                          NICAISE V. SUNDARAM
                            Opinion of the Court


to award joint legal decision-making to Mother and Father. The court
ordered, in relevant part, as follows:

       Parental decisions shall be required for major issues in raising
       the child and in meeting on-going needs. When they arise,
       each parent shall give good faith consideration to the views
       of the other and put forth best efforts to reach a consensus
       decision. . . . If they cannot agree after making a good faith
       effort to reach an agreement, Father shall have the ability to
       make the final decision as to medical, mental health, dental,
       and therapy issues. . . .

The court made other orders that are not before us regarding choice-of-
school decisions.

¶4             The court of appeals affirmed some orders, vacated others,
and remanded. Nicaise v. Sundaram, 244 Ariz. 272, 282 ¶ 35 (App. 2018).
However, although the issue was neither raised nor briefed by the parties,
the court determined that by giving Father final legal decision-making
authority over medical, mental-health, dental, and therapy issues, the
family court “effectively create[d] orders for sole legal decision-making,
carved out from a general order for joint legal decision-making.” Id. at 278
¶ 19. Construing A.R.S. § 25-401(2), the court determined that “[a]n award
of joint legal decision-making that gives final authority to one parent is, in
reality, an award of sole legal decision-making. . . . Regardless of the labels
used in a decree, when one parent has the final say, that parent’s rights are
superior and the authority therefore is not joint as a matter of law.” Id. ¶ 18.

¶5            Mother sought review only of this portion of the court of
appeals’ opinion. Whether a parent’s right to make a final decision
following consultation converts joint into sole legal decision-making
authority is an issue of first impression with statewide significance. We
have jurisdiction pursuant to article 6, section 5(3) of the Arizona
Constitution.




                                       3
                         NICAISE V. SUNDARAM
                           Opinion of the Court


                             II. DISCUSSION

¶6          This case presents a question of statutory interpretation,
which we review de novo. State ex rel. DES v. Pandola, 243 Ariz. 418, 419 ¶ 6
(2018).

¶7             We granted review on three questions presented by Mother:
(1) whether the court of appeals’ sua sponte determination to convert joint
legal decision-making into Father’s sole decision-making authority violated
Mother’s due process rights; (2) whether in so doing the court erred by not
remanding the matter to the family court; and (3) whether the court of
appeals’ effective award of sole legal decision-making authority over
certain matters to Father conflicts with the family court’s findings relating
to the child’s best interests. Because we conclude that the court of appeals
erred as a matter of law in equating final legal decision-making authority
over certain matters as an award of sole legal decision-making, we need not
reach those issues.

¶8             Section 25-401 sets forth definitions covering legal decision-
making and parenting time. Section 25-401(3) defines legal decision-
making as “the legal right and responsibility to make all nonemergency
legal decisions for a child including those regarding education, health care,
religious training and personal care decisions.” Section 25-401(2) states that
joint legal decision-making “means both parents share decision-making
and neither parent’s rights or responsibilities are superior except with
respect to specified decisions as set forth by the court or the parents in the
final judgment or order.” Finally, § 25-401(6) provides that sole legal
decision-making “means one parent has the legal right and responsibility
to make major decisions for a child.”

¶9           The court of appeals concluded that any order based on the
exception in § 25-401(2)—providing that one parent has “superior”
decision-making authority over certain matters—means that “one parent
has the sole legal right to decide,” which “is the essence of sole legal-
decision-making” under § 25-401(6). Nicaise, 244 Ariz. at 278 ¶ 19. The
court thereby essentially determined that any order vesting “superior”




                                      4
                          NICAISE V. SUNDARAM
                            Opinion of the Court


decision-making authority in one parent necessarily establishes sole legal
decision-making authority.1

¶10           That interpretation conflicts with the statutory scheme as well
as precedent and practice. While an award of joint legal decision-making
authority with one parent having the power to make final decisions in some
contexts is similar to sole legal decision-making authority as a practical
matter, there are significant differences between them and, more
importantly, the legislature clearly directed that they are separate and
distinct categories.

¶11            We interpret statutory language in view of the entire text,
considering the context and related statutes on the same subject. State ex
rel. Dep’t of Econ. Sec. v. Hayden, 210 Ariz. 522, 523–24 ¶ 7 (2005); see also
Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal
Texts 167 (2012) (noting a statute should be read “to consider the entire text,
in view of its structure and of the physical and logical relation of its many
parts”). A cardinal principle of statutory interpretation is to give meaning,
if possible, to every word and provision so that no word or provision is
rendered superfluous. See City of Tucson v. Clear Channel Outdoor, Inc., 209
Ariz. 544, 552–53 ¶¶ 31–34 (2005).

¶12              Section 25-401(2) provides that joint legal decision-making
“means both parents share decision-making and neither parent’s rights or
responsibilities are superior except with respect to specified decisions as set
forth . . . in the final judgment or order.” (Emphasis added.) As noted
above, the court of appeals read the italicized language as meaning that
whenever one parent is given superior legal decision-making rights “the
authority . . . is not joint as a matter of law.” Nicaise, 244 Ariz. at 278 ¶ 18.
It concluded that the “exception” to joint legal decision-making authorized
in § 25-401(2) “effectively creates orders for sole legal decision-making,
carved out from a general order for joint legal decision-making.” Id. ¶ 19.
Under that view, therefore, the family court is only authorized to order joint


1This superior decision-making authority has been commonly referred to
as final legal decision-making authority by Arizona courts. See, e.g., In re
Marriage of Friedman & Roels, 244 Ariz. 111, 113 ¶ 5 (2018).


                                       5
                         NICAISE V. SUNDARAM
                           Opinion of the Court


legal decision-making or sole legal decision-making; it cannot, as the family
court did here, order joint legal decision-making with one parent having
final authority if they cannot agree to a decision. We disagree.

¶13           We interpret § 25-401(2) as meaning that one parent’s joint
legal decision-making authority is made superior in some circumstances,
but the parents retain joint legal decision-making authority; the “tie-
breaking” parent is not granted sole legal decision-making authority under
subsection (6). In setting forth an option for joint legal decision-making,
including an option for final decision-making authority on certain issues,
subsection (2) does not reference subsection (6). That the legislature placed
this exception to joint legal decision-making in a different subsection than
sole legal decision-making suggests they were meant to be distinct.
Further, transforming the subsection (2) exception into an award of sole
legal decision-making would render the exception surplusage as subsection
(6) already authorizes such awards. See City of Tucson, 209 Ariz. at 552–53
¶¶ 31–34 (holding that this Court, if possible, must not interpret a statute in
a way that would render a subsection within the statute superfluous).

¶14            And contrary to the court of appeals’ assertion, the two
categories, joint legal decision-making with final decision-making authority
and sole legal decision-making authority, are different as a practical matter.
Awarding joint legal decision-making authority with final decision-making
authority over certain matters to one parent under subsection (2) creates
shared legal decision-making with the possibility that one parent will
exercise a superior right if the parents cannot reach a joint agreement in
good faith. By contrast, an award of sole legal decision-making under
subsection (6) creates unshared authority. The distinction is illustrated by
the family court’s order here conditioning the exercise of Father’s final legal
decision-making authority upon good-faith efforts to reach a consensus.
Such orders are common and commendable and do not convert joint into
sole legal decision-making.

¶15           In addition to allowing the courts to fashion hybrid orders
providing shared and final legal decision-making authority over different
matters and requiring good-faith consultation between the parents,
subsection (2) also preserves some legal authority for the parent who does



                                      6
                         NICAISE V. SUNDARAM
                           Opinion of the Court


not have final legal decision-making authority. The definition of legal
decision-making under subsection (3) includes the “legal right” to make
nonemergency legal decisions for the child. Thus, a parent with joint legal
decision-making authority who does not have final legal decision-making
authority on an issue under subsection (2) would maintain the legal right,
subject to consultation and the other parent’s approval, to establish a bank
account for the child, take the child to a doctor, and exercise other
nonemergency legal authority on behalf of the child.

¶16            Arizona cases frequently provide for joint legal decision-
making with one parent having final authority over certain matters. See,
e.g., In re Marriage of Friedman & Roels, 244 Ariz. 111, 113 ¶ 5 (2018); In re
Marriage of Worcester, 192 Ariz. 24, 25 ¶ 2 (1998). The court of appeals’
opinion unnecessarily injects uncertainty into a well-established practice
and is inconsistent with the overall structure of § 25-401.

                              CONCLUSION

¶17           For the foregoing reasons, we vacate the first sentence of ¶ 1,
the entirety of ¶¶ 17–19, the second and third sentences of ¶ 31, and the
second sentence of ¶ 35 of the court of appeals’ opinion, and we disapprove
any language in ¶¶ 20–25 suggesting that the family court awarded sole
legal decision-making authority to Father. In light of our decision, we do
not address Mother’s remaining issues. We affirm the family court’s order.




                                      7